Citation Nr: 0917592	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  01-00 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left hand and 
wrist disorder.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to September 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

This matter was previously before the Board in October 2003, 
December 2006, and March 2008, at which time it was remanded 
for further development.  

In its March 2008 remand, the Board requested that the 
Veteran be scheduled for a videoconference hearing at the RO.  
The Veteran was scheduled for the videoconference in June 
2008 and did not appear.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD is remanded to 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, his 
left carpal tunnel syndrome is of service origin.  

2.  Sinusitis has not been currently demonstrated nor 
demonstrated at any time subsequent to service.  

3.  The Veteran does not currently have PTSD.




CONCLUSIONS OF LAW

1.  Left carpal tunnel syndrome was incurred in service.  
38 U.S.C.A. § 1110 (West 2002).  

2.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2008).

3.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
Mere suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships.  38 C.F.R. § 3.102.

The Board does note that the Veteran's claims folder was lost 
during the course of this appeal and the claims file was 
recreated.  It appears that a portion of the Veteran's 
service treatment records are missing.  When a veteran's 
service treatment records are unavailable, through no fault 
of his, VA's duty to assist, duty to provide reasons and 
bases for its findings and conclusions, and to consider 
carefully the benefit-of- the-doubt rule is heightened.  
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  This, however, does 
not lower the threshold for an allowance of a claim, for 
example, where the evidence almost but not quite reaches the 
positive-negative balance.  In other words, the legal 
standard for proving a claim is not lowered; rather, the 
Board's obligation to discuss and evaluate evidence is 
heightened.  Cromer v. Nicholson, 19 Vet App 215 (2005); 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Left Hand and Wrist Disorder

As noted above, a portion of the Veteran's service treatment 
records are missing.  The available treatment records make no 
reference to any left wrist or hand problems.  

Treatment records obtained in conjunction with the Veteran's 
claim reveal that he has been diagnosed with left carpal 
tunnel syndrome.  The Veteran has indicated that the duties 
he performed in service caused problems with his left wrist 
and hand and led to the development of left carpal tunnel 
syndrome.  He has reported having had a continuity of 
symptoms since his period of service.  

At the time of a May 2000 VA examination, the Veteran 
reported having wrist pain and sensitivity.  He was noted to 
be wearing handcuffs at the time of the examination, which he 
stated made his wrists worse.  He reported having had 
stiffness in both wrists since Vietnam.  He had been told 
that he had carpal tunnel syndrome.  He had tingling in both 
hands, especially after sleeping at night.  

Physical examination revealed decreased range of motion in 
the wrists with some tingling on range of motion testing.  A 
diagnosis of carpal tunnel syndrome with mild arthritis of 
the wrists was rendered.

In its December 2006 remand, the Board requested that the 
Veteran be scheduled for an examination to determine whether 
he suffered from any current disability in his left hand and 
wrist.  For each diagnosis, the examiner was to indicate 
whether it was at least as likely as not (i.e., probability 
of 50 percent or greater) that the diagnosed disability was 
related to service.  The examiner was to explain the reasons 
for the opinion. 

The Veteran was afforded the requested examination in July 
2007.  The examiner indicated that the claims folder had been 
reviewed.  The Veteran placed the date of onset as 1974.  He 
stated that the pain in his fingers began in the early 
1970's, soon after discharge from the service.  He noted 
having pain with flexion and extension in all four fingers.  
The pain had become progressively worse.  There was no 
history of hospitalization or surgery.  The examiner 
indicated that the Veteran did have trauma to the hands and 
fingers in the form of repetitive motion injury to both hands 
during service as a weapons technician.  There was a history 
of decrease of strength and dexterity.  After examination, a 
diagnosis of chronic left wrist strain was rendered.  The 
examiner stated that it was at least as likely as not that 
the Veteran's left wrist/hand disorder was caused by or as a 
result of military service.  The examiner stated that the 
Veteran was likely to have suffered a repetitive motion 
injury to his left wrist and hand tendons due to the nature 
of his work of assembling weapons for years in the U. S. Air 
Force.  He noted that the Veteran carried a diagnosis of 
bilateral carpal tunnel syndrome per EMG/NCV of November 
2006.  His left wrist disorder was consistent with this 
diagnosis which was at least as likely as not caused by 
repetitive motion injury while assembling weapons.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
While the evidence does not overwhelmingly support the grant 
of service connection for a chronic left wrist sprain/carpal 
tunnel syndrome, it cannot be stated that the preponderance 
of the evidence is against the claim.

Although the available service treatment records make no 
reference to left wrist/hand problems, not all of the records 
have been associated with the claims folder through no fault 
of the Veteran.  The Veteran has reported that his left 
wrist/hand has bothered him since his period of service.  
Moreover, the July 2007 VA examiner, following a 
comprehensive examination of the Veteran and a thorough 
review of the claims folder, indicated that the Veteran's 
chronic left wrist sprain, diagnosed as carpal tunnel 
syndrome, was at least as likely as not related to his period 
of service.  

The evidence is at least in equipoise as to whether the 
Veteran's current left wrist disorder, carpal tunnel 
syndrome, is related to his period of service.  In such a 
case, reasonable doubt must be resolved in favor of the 
Veteran.  Thus, service connection is warranted for a chronic 
left wrist sprain, namely carpal tunnel syndrome.  

Sinusitis

As noted above, a portion of the Veteran's treatment medical 
records are missing.  In the June 2000 rating decision, it 
was noted that the Veteran was seen on one occasion in April 
1968 with a sinus headache.  No further treatment was 
reported in service.  On the May 1974 service separation 
report of medical history, which is available, the Veteran 
checked the "yes" box when asked if he had or ever had 
sinusitis, hay fever, asthma, and shortness of breath.  In 
the "notes" section of the report, which is dated in August 
1974, it was indicated that the Veteran had hay fever and 
asthma in childhood.  Sinusitis was noted to have been 
present since arrival in Okinawa in 1974, which was treated 
symptomatically with Dimetapp with good relief.  

Treatment records obtained subsequent to service, including 
numerous VA and private treatment records, do not contain a 
diagnosis of sinusitis or reveal any objective medical 
findings of sinusitis.  

Service connection is not warranted for sinusitis.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the United States Court of Appeals for Veterans 
Claims interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); See also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Although the Board notes that the Veteran was treated for 
sinusitis in service, there has been no evidence received 
demonstrating treatment or diagnosis of sinusitis subsequent 
to service.  Hence, the evidence is against finding that the 
Veteran currently has sinusitis or has had sinusitis since 
his separation from service.  Since a current disease or 
disability is not demonstrated, the claim must be denied.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e. DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th Ed.) (1994); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor. Instead, 
the record must contain evidence that corroborates his 
testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98.

The criteria listed in DSM-IV under 309.81 relating to PTSD 
are as follows: (A) The person has been exposed to a 
traumatic event in which both of the following have been 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others (2) the person's 
response involved intense fear, helplessness, or horror. 
Note: In children, this may be expressed instead by 
disorganized or agitated behavior. (B) The traumatic event is 
persistently reexperienced in one (or more) of the following 
ways: (1) recurrent and intrusive distressing recollections 
of the event, including images, thoughts, or perceptions. 
Note: In young children, repetitive play may occur in which 
themes or aspects of the trauma are expressed; (2) recurrent 
distressing dreams of the event. Note: In children, there may 
be frightening dreams without recognizable content; (3) 
acting or feeling as if the traumatic event were recurring 
(includes a sense of reliving the experience, illusions, 
hallucinations, and dissociative flashback episodes, 
including those that occur upon awakening or when 
intoxicated). Note: In young children, trauma- specific 
reenactment may occur; (4) intense psychological distress at 
exposure to internal or external cues that symbolize or 
resemble an aspect of the traumatic event; (5) physiological 
reactivity on exposure to internal or external cues that 
symbolize or resemble an aspect of the traumatic event. (C) 
Persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness (not present before the 
trauma), as indicated by three (or more) of the following: 
(1) efforts to avoid thoughts, feelings, or conversations 
associated with the trauma; (2) efforts to avoid activities, 
places, or people that arouse recollections of the trauma; 
(3) inability to recall an important aspect of the trauma; 
(4) markedly diminished interest or participation in 
significant activities; (5) feeling of detachment or 
estrangement from others; (6) restricted range of affect 
(e.g., unable to have loving feelings); (7) sense of a 
foreshortened future (e.g., does not expect to have a career, 
marriage, children, or a normal life span). (D) Persistent 
symptoms of increased arousal (not present before the 
trauma), as indicated by two (or more) of the following: (1) 
difficulty falling or staying asleep; (2) irritability or 
outbursts of anger; (3) difficulty concentrating; (4) 
hypervigilance (5) exaggerated startle response. (E) Duration 
of the disturbance (symptoms in Criteria B, C, and D) is more 
than one month. (F) The disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning. Specify if: Acute: 
if duration of symptoms is less than 3 months Chronic: if 
duration of symptoms is 3 months or more. Specify if: With 
Delayed Onset: if onset of symptoms is at least 6 months 
after the stressor.

On his May 1974 service separation report of medical history, 
the Veteran checked the "yes" box when asked if he had or 
had ever had depression or excessive worry.  In the "notes" 
section of the report, the Veteran was reported to have 
depression and worry due to personal problems.  

Treatment records received in conjunction with the Veteran's 
claim reveal no findings of a psychiatric disorder within one 
year of the Veteran's period of service.  

VA and private treatment records received in conjunction with 
the Veteran's claim contain diagnoses of various psychiatric 
disorders, including major depressive disorder, depression, 
R/O PTSD, and PTSD symptoms.  

In its December 2006 remand, the Board requested that the 
Veteran be scheduled for an examination for the purpose of 
ascertaining any current psychiatric disability diagnosis or 
diagnoses.  For each diagnosis, the examiner was requested to 
indicate whether it was at least as likely as not (i.e., 
probability of 50 percent or greater) that the diagnosed 
disability was related to service.  The examiner was to 
explain the reasons for the opinions. 

The Veteran was afforded the requested examination in July 
2007.  The examiner indicated that the claims folder had been 
reviewed.  

The Veteran reported that he was raised by his mother.  He 
did not have a significant relationship with his biological 
father until 3 or 4 years ago.  The Veteran noted having 4 
step fathers, two who were alcoholics.  He had one full 
sibling and 2 half brothers and sisters.  His relationship 
with his mother was distant.  He reported that his mother 
molested him when he was 12 right after his parents divorced.  
The Veteran stated that he did not use alcohol or drugs.  The 
Veteran was noted to have served in Vietnam and to have 
received an honorable discharge.  He was a munitions 
maintenance specialist.  He received the National Defense 
Service Medal, the Small Arms Marksmanship Ribbon, the 
Republic of Vietnam Campaign Medal, and the Vietnam Service 
Medal.  He did not have any disciplinary infractions or 
adjustment problems while in service.  

The Veteran reported that he was called into the Lieutenant's 
office to discuss financial problems and a payment plan.  He 
stated that this led to him not being able to re-enlist which 
then led to depression on discharge.  The Veteran reported 
having had combat experience but not having sustained any 
wounds.  The Veteran was noted to have been arrested for 
sexually molesting his adopted son in 1995 and was in prison 
from 1997 to 2004.  He was registered for life as a sex 
offender.  He overdosed on sleeping pills before he admitted 
to the molesting.  The Veteran was noted to have been treated 
for depression while incarcerated.  He was currently taking 
anti-depressant and anti-psychotic medication.  

Following examination, the Veteran was diagnosed as having 
depression.  The examiner noted that the Veteran met 7 out of 
the 9 criteria for depression.  He indicated that the Veteran 
stated that his depression began when he was not allowed to 
re-enlist.  

The examiner reported that she had not reviewed the Veteran's 
private medical or service treatment records.  She further 
noted that the Veteran had not been diagnosed as having 
depression until 1991.  She indicated that the Veteran stated 
that he became depressed after discharge from the military 
when he was not allowed to re-enlist.  He had planned to make 
the Air Force his career but was not able to do so when re-
enlistment was denied.  The examiner stated that it was less 
likely than not that his depression was caused by or a result 
of his military service.  The examiner indicated that the 
rationale for her opinion was that the Veteran's own 
statement demonstrated that it was not being allowed to re-
enlist that caused his depression.  She further noted that 
the Veteran was not treated for depression until 1991.  

With regard to the Veteran's claim of service connection for 
PTSD, the Board notes that the objective medical findings 
demonstrate that the Veteran has not been diagnosed with PTSD 
within the meaning of VA regulations.  As noted above, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter which requires that the mental disorder conforms 
with DSM-IV.  While the Veteran has been diagnosed with R/O 
PTSD in several private treatment records, there have been no 
definitive diagnoses of PTSD rendered.  The most recent VA 
examination, requested to determine what, if any psychiatric 
disorders, the Veteran currently had, did not result in a 
diagnosis of PTSD.

As to the Veteran's beliefs that he currently has PTSD, the 
Board notes that he is not qualified to render an opinion as 
to whether he currently has PTSD and whether that condition 
is related to service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

As the preponderance of the evidence is against the claim 
that the Veteran has PTSD, his claim for service connection 
for PTSD fails on the basis that all elements required for 
such a showing have not been met.  Accordingly, service 
connection for PTSD must be denied as the preponderance of 
the medical evidence is against a finding that he currently 
has PTSD.

 Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As it relates to the issue of service connection for a left 
wrist/hand disorder, the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision with regard to this issue, further assistance is 
unnecessary to aid the Veteran in substantiating his claim.

As it relates to the other service connection issues, the 
Veteran's status has been substantiated.  In letters dated in 
June 2004 and January 2007, the RO/Appeals Management Center 
(AMC) provided the Veteran with notice that informed him of 
the evidence needed to substantiate entitlement to service 
connection.  The letters also told him what evidence he was 
responsible for obtaining and what evidence VA would 
undertake to obtain.  The letters also told him to submit 
relevant evidence in his possession.

As it relates to the issues of service connection, the June 
2004 and January 2007 letters told the Veteran that to 
substantiate the claim there must be evidence of a current 
disability and a link between the disability and service.

The Veteran was provided with notice as to the disability 
rating and effective date elements of the claim in the 
January 2007 letter.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim in 
an October 2007 supplemental statement of the case.  Mayfield 
v. Nicholson, 444 F.3d 1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available treatment 
records have been obtained.  The Board does note that the 
Veteran's claims folder was lost during the course of this 
appeal and the claims file was recreated, with a portion of 
the service treatment records being lost.  Accordingly, as 
noted above, VA's duty to assist, duty to provide reasons and 
bases for its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule is heightened.  Such 
application was performed in the present case.  

As it relates to the issue of service connection for PTSD, 
the Veteran was afforded a VA examination in conjunction with 
his claim.  

As to the necessity for an examination with regard to claim 
of service connection for sinusitis, the Board notes that in 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration. These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, an examination is not warranted under 38 U.S.C. 
§ 5103A(d) because there is no competent evidence that the 
Veteran currently has a sinus disorder that is related to his 
period of service, and there is other sufficient medical 
evidence of record to make a decision.  As such, a VA medical 
examination is not necessary.  




ORDER

Service connection for a left wrist/hand disorder, namely 
left carpal tunnel syndrome, is granted.  

Service connection for sinusitis is denied.  

Service connection for PTSD is denied.  


REMAND

As it relates to the issue of service connection for 
psychiatric disorders other than PTSD, the Board notes that 
there appears to be a discrepancy as to whether the July 2007 
VA examiner reviewed the available service treatment records.  
In the July 2007 report, the examiner noted that the claims 
folder had been reviewed.  However, later in the report, the 
examiner indicated that she had not reviewed the service 
treatment records.  As noted above, the Veteran reported 
having depression or excessive worry on his May 1974 report 
of medical history.  Moreover, in the "notes " section of 
the report, the Veteran was noted to have depression and 
worry due to personal problems.  The Board observes that the 
Veteran was diagnosed as having depression at the time of the 
July 2007 VA examination.  Although the examiner indicated 
that the Veteran's depression was not until after his period 
of service based upon his own statements, there is no 
reference or discussion as to the findings of depression made 
in the service separation report of medical history.  

To clarify any discrepancies in the report, the claims folder 
should be retuned to the July 2007 VA examiner, who should be 
requested to review the available service treatment records.  
Following review, the examiner should then be asked to render 
an opinion as to whether it was at least as likely as not 
that the depression diagnosed at the time of the July 2007 VA 
examination was at least as likely as not related to the 
depression noted in service.  Where the Board makes a 
decision based on an examination report that does not contain 
sufficient detail, remand is required "for compliance with 
the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the 
examiner who conducted the July 2007 
psychiatric examination.  Following a 
thorough review of the claims folder, to 
include any available service treatment 
records and private medial records, the 
examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any currently diagnosed 
psychiatric disorder is related to the 
Veteran's period of service, including 
the depression noted on the Veteran's 
service separation report of medical 
history.  The examiner should indicate 
that she has reviewed the claims folder, 
including the available service treatment 
records.  Detailed rationale is requested 
for each opinion rendered.  If the 
examiner is not available, schedule the 
Veteran for a VA examination with the 
examiner being requested to answer the 
above questions.  

2.  After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


